EXAMINER'S AMENDMENT, REJOINDER & REASONS FOR ALLOWANCE

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hailey I. Jahn on 30 December 2021.

The application (claims 19 and 20) has been amended as follows:

19. 	(Currently Amended) A laundry treating appliance comprising:
a chassis defining an interior and having a front panel defining a front panel opening; 
a rotatable treating chamber located within the interior and accessible through the front panel opening; and 
a door assembly mounted to the chassis for movement between opened and closed positions to selectively open or close the front panel opening and movable 
an access opening coextensive with and confronting the front panel opening when the door assembly is in the closed position; and 
a panel coextensive with the entire height and width of the access opening, the entire panel vertically slidable within the door assembly between raised and lowered positions from an exterior of the laundry treating appliance to selectively open or close the entire access opening.

Cancel claim 20.

Rejoinder
Claims 1-11 are allowable. Claims 12-19, previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction of dependent claims 12-18 is hereby withdrawn and claims 12-18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or reasonably suggest the laundry treating appliance of independent claims 1 and 19 comprising, inter alia, a door assembly comprising an access opening coextensive with and confronting the front panel opening when the door assembly is in the closed position; and a panel coextensive with the entire height and width of the access opening, the entire panel vertically slidable within the door assembly between raised and lowered positions from an exterior of the laundry treating appliance to selectively open or close the entire access opening.  As discussed in Applicant’s specification at ¶ [0053], “a slidable window is provided such that a user can load laundry into the treating chamber via the slidable window. Along with the slidable window, a hinged door assembly can be provided so that the laundry treating appliance will still meet UL safety standards for entrapment by having a hinged door that can be kicked or pushed open, while allowing normal laundry loading to occur through a slidable window. Further, the hinged door assembly allows the user to clean the rear or inner surface of the slidable window without having to try to reach through the partially opened slidable window to do so.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711